DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7, 9, 10, 12-15, 20, 22-24, 26 and 28 are allowable.

Notice of Rejoinder
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 20, 22-24, 26 and 28 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/13/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tom Owens on 2/26/2021.
The application has been amended as follows: 
Claim 1, line 5, delete “L1 and L2 are linkers independently selected” and replace with --L1 is a linker selected--.
Claim 20, lines 3-5, delete “administering to said patient a liposome, wherein the membrane of the liposome comprises a compound that includes a chelating agent complexed with a paramagnetic metal ion, and wherein the compound further includes a phospholipid; and” and replace with --administering to said subject a liposome, wherein the membrane of the liposome comprises a compound according to claim 1; and--.
Claim 22, line 1, delete “the chelating agent” and replace with --the macrocyclic ligand--.

Examiner’s Statement of Reasons for Allowance
while phospholipid-PEG-DOTA conjugates are known, such as taught by Hsu et al. (US 2012/0107232), the prior art does not teach or suggest a phospholipid-PEG-DOTA conjugate comprising variable L2, as claimed.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928.  The examiner can normally be reached on Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618